Citation Nr: 1142163	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease status post left hemilaminectomy, prior to October 26, 2006.

2.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease status post left hemilaminectomy, from December 1, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  In a May 2010 rating decision, the RO recharacterized the Veteran's lumbar spine disability (previously rated as chronic myofascial pain) as lumbar degenerative disc disease status post left hemilaminectomy, and granted for that disability: (1) a temporary 100 percent evaluation for the period from October 26, 2006 through November 30, 2006, pursuant to 38 C.F.R. § 4.30; and (2) a 40 percent rating, effective December 1, 2006.  

As the 40 percent rating assigned from December 1, 2006, does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues as listed on the title page to accurately reflect the staged ratings currently on appeal.

Also in November 2009, the Board remanded the issue of entitlement to service connection for left lower extremity radiculopathy for further evidentiary development.  In its May 2010 rating decision, the RO granted service connection for radiculopathy of the left lower extremity.  As that decision represents a full grant of benefits sought with regard to that issue, it is no longer a part of the current appeal.


FINDINGS OF FACT

1.  Prior to October 26, 2006, the lumbar spine disability was manifested by subjective complaints of low back pain and pain radiating into the bilateral lower extremities; objective findings included forward flexion limited to 60 degrees but no ankylosis.

2.  From December 1, 2006, the lumbar spine disability has been manifested by subjective complaints of low back pain and pain radiating into the bilateral lower extremities; objective findings include forward flexion limited to 30 degrees but no ankylosis.

3.  For the entire time on appeal, the lumbar spine disability has not been productive of any neurological disorders (other than his already service-connected left and right lower extremity radiculopathy) or any incapacitating episodes with a total duration of at least four weeks requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease status post left hemilaminectomy, prior to October 26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease status post left hemilaminectomy, from December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability; actually painful joints are entitled to at least the minimum compensable rating for the joint.  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

Further, the provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated structures.  

It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  DC 5242, Note 1.  The Board notes that the Veteran is already service-connected for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  DC 5242, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  DC 5242, Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  DC 5242, Note 5.

Under DC 5243, IVDS is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under § 4.25.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  DC 5243.

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  DC 5243, Note 1.

In this case, at a June 2005 VA spine examination, the Veteran complained of constant aching low back pain which radiated into his bilateral lower extremities.  He also reported flare-ups of pain occurring approximately one week out of every year for the last six years, which would cause him to miss work as a police patrolman for a few days and seek VA emergency room care.  

Range of motion of his thoracolumbar spine measured 60 degrees of forward flexion (with pain from 40 to 60 degrees), 30 degrees of extension (with pain from 20 to 30 degrees), 30 degrees of lateral flexion bilaterally (with pain from 20 to 30 degrees), and 30 degrees of rotation bilaterally (with pain from 20 to 30 degrees).  When asked to do toe touches to determine if ranges of motion changed after exercise, he stated that he could not do even one; therefore, changes in range of motion after exercise could not be tested.  He also complained of anal seepage, but the examiner opined that this was not caused by or a result of his lumbar spine disability.

At an October 2006 VA spine examination, the Veteran complained of low back pain which radiated into his bilateral lower extremities.  He also reported flare-ups of pain occurring approximately three times per month having a typical duration of two to three days.  He denied any incapacitating episodes over the past 12 months.  He had no unfavorable ankylosis of the thoracolumbar spine on examination.  

Range of motion of his thoracolumbar spine measured 60 degrees of forward flexion (with pain onset at 60 degrees), 30 degrees of extension (with no pain), 30 degrees of left lateral flexion (with pain from 20 to 30 degrees), 30 degrees of right lateral flexion (with no pain), 30 degrees of left rotation (with pain from 20 to 30 degrees), and 30 degrees of right rotation (with no pain).  

It was noted that on repetitive testing, range of motion values were unchanged from baseline testing.  The examiner noted that it would only be with speculation to report limitation during a flare-up, as the Veteran did not have a flare that day.  The Veteran also complained of anal seepage, which was noted to be unchanged from his June 2005 VA examination.

On October 26, 2006, VA treatment records document that the Veteran underwent a left L5-S1 microscopic discectomy and foraminotomy on that date.  This date established entitlement to a temporary total rating.  Thereafter, VA treatment records dating since March 2007 have documented his continuing complaints of low back pain with radiation into his bilateral lower extremities.  In March 2007, it was noted that he would likely benefit from repeat L5-S1 discectomy.

At his October 2009 hearing, the Veteran testified with regard to the current severity of his lumbar spine disability.  He complained of constant low back pain radiating to his bilateral lower extremities, and noted that he wore a back brace and used a cane all the time.  He alleged that he had been on bed rest prescribed by his doctor for his low back two or three times in the past 12 months, but he did not indicate a total number of weeks for such bed rest.  He also testified that during the course of the current claim, he left his job as a police officer because of his back, but that he now worked as a pre-law instructor.

At a March 2010 VA examination, the Veteran complained of constant throbbing low back pain which radiated into his bilateral lower extremities (with the pain being worse in his legs than in his back).  He denied flare-ups of pain.  He also denied any incapacitating episodes in the past 12 months in which he was prescribed bed rest by a physician.  He reported that he wore a back brace most of the time and used a cane to assist with ambulation at all times.  He also reported that he was a police officer until he quit in April 2009, stating that he could no longer do the job due to his back condition.  However, he also reported that he started working as a teacher in April 2009 and has continued working full time as a teacher since then.  

Range of motion of his thoracolumbar spine measured 30 degrees of forward flexion (with pain throughout motion), 20 degrees of extension (with pain from 10 to 20 degrees), 20 degrees of lateral flexion bilaterally (with pain from 10 to 20 degrees), and 20 degrees of rotation bilaterally (with pain from 10 to 20 degrees).  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  

The examiner noted that it would only be with speculation to report limitation during a flare-up, as the Veteran did not have a flare that day.  The Veteran also complained of occasional seepage of bowel contents, but such was noted to be likely unrelated to his lumbar spine condition.  He also complained of erectile dysfunction which was also noted to be unrelated to his lumbar spine condition.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar spine disability is appropriately evaluated as 20 percent disabling prior to October 26, 2006, and as 40 percent disabling from December 1, 2006.  (The Board reiterates that the Veteran is already in receipt of a 100 percent evaluation for the period from October 26, 2006, through November 30, 2006, pursuant to 38 C.F.R. § 4.30.)

To warrant a rating in excess of 20 percent, forward flexion of the low back must be 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine must be shown.  Prior to October 26, 2006, every measurement of forward flexion exceeded 30 degrees, and no ankylosis was shown, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  As the Veteran refused to perform repetitive range of motion testing at his June 2005 examination, any changes in range of motion after exercise could not be tested.  

In addition, for that period, the Veteran's disability was not productive of any neurological disorders (other than his already service-connected left and right lower extremity radiculopathy; anal seepage was noted to be unrelated to his lumbar spine disability) or any incapacitating episodes requiring bed rest prescribed by a physician (as he did not report any such episodes).

To warrant a rating in excess of 40 percent, unfavorable ankylosis of the entire thoracolumbar spine must be shown.  As of December 1, 2006, no ankylosis has been shown, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  

In addition, for this period, his disability has not been not productive of any neurological disorders (other than his already service-connected left and right lower extremity radiculopathy; anal seepage and erectile dysfunction were noted to be unrelated to his lumbar spine disability) or any incapacitating episodes with a total duration of at least four weeks requiring bed rest prescribed by a physician (as the Veteran did not indicate a total number of weeks for his two to three periods of alleged physician-prescribed bed rest in the 12 months prior to his October 2009 hearing).

The Board has also considered the Veteran's lay statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.

The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's lumbar spine disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

Also considered by the Board is whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is indicated.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the disability level and symptomatology, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current case, all symptoms and the levels of disability resulting from the Veteran's lumbar spine disability are addressed by criteria found in the rating schedule.  Limitation of motion is addressed by the criteria found under the General Formula.  His reported manifestation is pain, and this is accounted for by these provisions, taken together with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Follow-up due process letters were sent in November 2006 and December 2006.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in July 2006, November 2006, and December 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the RO associated the Veteran's private and VA clinical records with the claims file, and he was afforded VA examinations in June 2005, October 2006, and March 2010.  The Board finds that the examinations were sufficient because the examiners reviewed the claims file, conducted a physical examination of the Veteran, and supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").

In November 2009, the Board remanded the issue of entitlement to a higher rating for the Veteran's lumbar spine disability in order to obtain any outstanding evidence including records of treatment at the VA Medical Center in Gainesville, Florida from March 2007 to the present, and to afford him a relevant examination.  The RO obtained the identified VA treatment records and he was examined in March 2010.  He did not identify or provide authorizations for VA to assist him in obtaining any additional evidence.  Therefore, the Board finds that there has been compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for lumbar degenerative disc disease status post left hemilaminectomy, prior to October 26, 2006, is denied.

A rating in excess of 40 percent for lumbar degenerative disc disease status post left hemilaminectomy, from December 1, 2006, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


